Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment filed May 31, 2022, claims 1, 8, 10, 12-13 and 15-16 has been amended, claim 4 has been cancelled, claims 20-21 are new, and claims 1-3 and 5-21 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 7 paragraph 3 -  page 10 (all), filed May 31, 2022, with respect to claims 1, 8, and 13  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 8 and 13 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Papasakellariou (US Pub. No.:2013/0235853).

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites, “puncturing at least some of the coded bits of the data and/or at least some of coded bits of channel quality information in the interleaving matrix”, in lines 3-4. 

For clarity it is suggested to replace the operator "/" with words.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The term "some" in claim 20 is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 20 recites “…puncturing at least some of the coded bits of the data …” in line 3. The term “some” is indefinite because one of ordinary skill in the art would not know what is meant by “puncturing at least some of the coded bits of the data”.

For purpose of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8-13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP212 (3GPP E-UTRA; Multiplexing and channel coding, 3GPP TS 36.212 v12.7.0), and further in view of Papasakellariou (US Pub. No.:2013/0235853).

As per claim 1, 3GPP212 disclose An method, comprising: 
encoding uplink control information (UCI) to obtain coded bits of the UCI, wherein the coded bits of the UCI comprises coded bits of hybrid automatic repeat request-acknowledgment (HARQ-ACK) information (see Section 5.2.2.8, 5.2.3.1-5.2.3.3, the encoded HARO-ACK information /encoded UCI, section 5.2.3.1, channel encoding for UCI HARQ-ACK, the HARQ-ACK bits are received from higher layers for each subframe of each cell. Each positive acknowledgement (ACK) is encoded as a binary T and each negative acknowledgement (NACK) is encoded as a binary 'O'. For the case where PUCCH format 3 [2] is configured by higher layers and is used for transmission of the HARQ-ACK feedback information, the HARQ-ACK feedback consists of the concatenation of HARQ-ACK bits for each of the serving cells); and 	
encoding data to obtain coded bits of the data (see Section 5.2.2.8, 5.2.3.1-5.2.3.3, encoded data, the channel quality bits input to the channel coding block are denoted by   a₀, a₁, a₂, a₃ , ... , 
a A-I    where A is the number of bits. The number of channel quality bits depends on the transmission format as indicated in section 5.2.3.3.1 for wideband reports and in section 5.2.3.3.2 for DE-selected subbands reports. The channel quality information is coded using a (20, A)  code. The code words of the (20, A)  code are a linear combination of the 13 basis sequences denoted Mi.n and defined in Table 5.2.3.3-1.); 
multiplexing the coded bits of the UCI and the coded bits of the data to obtain a multiplexed bit sequence, wherein the coded bits of the HARQ-ACK information are discontinuously distributed in the multiplexed bit sequence (see Section 5.2.2.8-5.2.3.3.2, the encoded HARO-ACK information, encoded COI, encoded RI, and encoded data are multiplexed into a sequence, wherein the HARO-ACK code bits appear before RI code bits in the sequence, see also section 5.2.3.1); and 
transmitting the multiplexed bit sequence to a network device (see section 5.2.3.3-5.2.3.4, Channel coding for UCI channel quality information and HARQ-ACK, defines the channel coding scheme for the simultaneous transmission of channel quality information and HARQ-ACK information in a subframe. When normal CP is used for uplink transmission, the channel quality information is coded according  to section 5.2.3.3 with input bit sequence  ab,a;,a;,a;,...,aA'-I  and output bit sequence  bb 
,b;,b; ,b; ,...,b --I, where  B' = 20.   The HARQ-ACK bits are denoted by  a   in case one HARQ-ACK bit or  a ,a; in case two HARQ-ACK bits are reported per subframe. Each positive acknowledgement (ACK) is encoded as a binary 'l'   and each negative acknowledgement (NACK) is encoded as a binary 'O', see also section 5.2.4, Uplink control information on PUSCH).

3GPP however does not explicitly disclose sending a physical uplink shared channel (PUSCH) carrying the multiplexed bit sequence to a network device and wherein multiplexing the coded bits of the UCI and the coded bits of the data to obtain the multiplexed bit sequence comprises puncturing the coded bits of the data based on a quantity of the coded bits of the HARO-ACK information, or performing rate matching on the coded bits of the data based on the quantity of the coded bits of the HARO-ACK information.

Papasakellariou however disclose sending a physical uplink shared channel (PUSCH) carrying multiplexed bit sequence to a network device (see Fig.6, Fig.7. para. 0056-0058, Referring to FIG. 6, for a PUSCH transmission to RP set n.sub.RP, a CSI encoder determines a number of coded CSI symbols (if any) 602 using a .beta..sub.offset,n.sub.RP.sup.CSI value configured for a respective RP set n.sub.RP through higher layer signaling. Subsequently, coded CSI symbols 605 and coded data symbols (if any) 610 are multiplexed by multiplexer 620. A HARQ-ACK encoder determines a number of coded HARQ-ACK symbols (if any) 602 using a .beta..sub.offset,n.sub.RP.sup.HARQ-ACK value configured for a respective RP set n.sub.RP through higher layer signaling 632 (for brevity, existence of RI is not considered). Coded HARQ-ACK symbols (if any) are then inserted by multiplexer 630 by puncturing coded data symbols and/or coded CSI symbols. The DFT is obtained by DFT unit 640, the REs 650 corresponding to a PUSCH transmission BW are selected by selector 655, the IFFT is performed by IFFT unit 660, the output is filtered and by filter 670, the signal is applied a certain power by PA 680 and it is then transmitted 690, see also para. 0016, 0031, 0051-0054).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending a physical uplink shared channel (PUSCH) carrying the multiplexed bit sequence to a network device and wherein multiplexing the coded bits of the UCI and the coded bits of the data to obtain the multiplexed bit sequence comprises puncturing the coded bits of the data based on a quantity of the coded bits of the HARO-ACK information, or performing rate matching on the coded bits of the data based on the quantity of the coded bits of the HARO-ACK information, as taught by Papasakellariou, in the system of 3GPP212, so as to enable a UE to determine a number of coded modulation symbols per spatial layer for a UCI type multiplexed in a PUSCH, depending on an intended RP for the PUSCH, and to determine whether to multiplex UCI in a PUSCH intended for a first RP or in a PUCCH intended for a second RP depending on the communication latency between the first RP and the second RP, see Papasakellariou, see para. 0026-0030.

As per claim 3, the combination of 3GPP212 and Papasakellariou disclose the method according to claim 1.

3GPP212 further disclose wherein the coded bits of the UCI further comprises at least one of: coded bits channel quality information or coded bits of a rank indication (RI) (see Section 5.2.2.8, the encoded HARO-ACK information, encoded COI, encoded RI, and encoded data are multiplexed into a sequence, wherein the HARO-ACK code bits appear before RI code bits in the sequence, see also section 5.2.3.1).

As per claim 5, the combination of 3GPP212 and Papasakellariou disclose the method according to claim 1.

3GPP212 further disclose wherein the PUSCH occupies M symbols in time domain, wherein M is a positive integer not greater than 7 and the multiplexing the coded bits of the UCI and the coded bits of the data to obtain a multiplexed bit sequence comprises: determining an interleaving matrix, wherein a quantity of columns of the interleaving matrix is C, a quantity of rows of the interleaving matrix is R, both C and R are positive integers, C is greater than or equal to M, R=T/C, T is a total quantity of bits of the multiplexed bit sequence, and T is a positive integer; mapping the coded bits of the UCI and the coded bits of the data to the interleaving matrix; and obtaining the multiplexed bit sequence from the interleaving matrix (see section 5.2.2.7, 5.2.2.8, the interleaving operation with a corresponding interleaving matrix having Cmax columns, Rmax rows, and Rmax=(H'totai*Om*NL)/Cmax, where (H'totai*Om *NL) is the maximum number of code bits).

As per claim 6, the combination of 3GPP212 and Papasakellariou disclose the method according to claim 5.

3GPP212 further disclose wherein the coded bits of the UCI further comprise coded bits of a rank indication (RI) or coded bits of channel quality information (CQI) (see Section 5.2.2.8, the encoded HARO-ACK information, encoded COI, encoded RI, and encoded data are multiplexed into a sequence, wherein the HARO-ACK code bits appear before RI code bits in the sequence, see also section 5.2.3.1); and wherein the coded bits of the RI or the coded bits of the CQI are discontinuously distributed in a kth column or at least two columns of the interleaving matrix, and k is a positive integer (see section 5.2.2.7, 5.2.2.8, the interleaving operation with a corresponding interleaving matrix having Cmax columns, Rmax rows, and Rmax=(H'totai*Om*NL)/Cmax, where (H'totai*Om *NL) is the maximum number of code bits).

As per claim 8, claim 8 is rejected the same way as claim 1.

As per claim 10, claim 10 is rejected the same way as claim 3.

As per claim 11, claim 11 is rejected the same way as claim 4.

As per claim 12, claim 12 is rejected the same way as claim 6.

As per claim 13, claim 13 is rejected the same way as claim 1. 13. An apparatus (see section 5.2.2.6, 5.2.3.3, UE), comprising: one or more processors (see section 5.2.2.6, 5.2.3.3, UE with a CPU/a processor), and a non-transitory storage medium configure to store program instructions (see section 5.2.2.6, 5.2.3.3, UE with memory for storing code).

As per claim 15, claim 15 is rejected the same way as claim 3.

As per claim 16, the combination of 3GPP212 and Papasakellariou disclose the method according to claim 1.

Papasakellariou further disclose when executed by the one or more processors, a method further comprises: puncturing the coded bits of the data based on a quantity of the coded bits of the HARQ-ACK information; or performing rate matching on the coded bits of the data based on a quantity of the coded bits of the HARQ-ACK information (see Fig.6, para. 0055-0056, coded CSI symbols 605 and coded data symbols (if any) 610 are multiplexed by multiplexer 620. A HARQ-ACK encoder determines a number of coded HARQ-ACK symbols (if any) 602 using a .beta..sub.offset,n.sub.RP.sup.HARQ-ACK value configured for a respective RP set n.sub.RP through higher layer signaling 632 (for brevity, existence of RI is not considered). Coded HARQ-ACK symbols (if any) are then inserted by multiplexer 630 by puncturing coded data symbols and/or coded CSI symbols).

As per claim 17, claim 17 is rejected the same way as claim 5.

As per claim 18, claim 18 is rejected the same way as claim 6.

As per claim 20, the combination of 3GPP212 and Papasakellariou disclose the method according to claim 5.

Papasakellariou further disclose wherein multiplexing the coded bits of the UCI and the coded bits of the data to obtain the multiplexed bit sequence comprises: puncturing at least some of the coded bits of the data and/or at least some of coded bits of channel quality information in the interleaving matrix, and filling at least some of the punctured coded bits with coded bits the HARQ-ACK information (see Fig.6, Fig.7, 0056, coded CSI symbols 605 and coded data symbols (if any) 610 are multiplexed by multiplexer 620. A HARQ-ACK encoder determines a number of coded HARQ-ACK symbols (if any) 602 using a .beta..sub.offset,n.sub.RP.sup.HARQ-ACK value configured for a respective RP set n.sub.RP through higher layer signaling 632 (for brevity, existence of RI is not considered). Coded HARQ-ACK symbols (if any) are then inserted by multiplexer 630 by puncturing coded data symbols and/or coded CSI symbols).

As per claim 21, the combination of 3GPP212 and Papasakellariou disclose the method according to claim 1.

Papasakellariou further disclose wherein the multiplexed bit sequence is carried on the PUSCH by performing scrambling, modulation, layer mapping, transform domain precoding, precoding, resource mapping, or SC-FDMA baseband signal generation on the multiplexed bit sequence (see Fig.5, para. 0053-0054, the UE multiplexes UCI in the PUSCH to RP set n.sub.RP using a configured .beta..sub.offset,n.sub.RP.sup.PUSCH value for the respective UCI type (.beta..sub.offset,n.sub.RP.sup.HARQ-ACK for HARQ-ACK, .beta..sub.offset,n.sub.RP.sup.PUSCH for RI, .beta..sub.offset, n.sub.RP.sup.PUSCH for CSI) to determine the associated number of coded UCI symbols 530).

Claims 2, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP212 (3GPP E-UTRA; Multiplexing and channel coding, 3GPP TS 36.212 v12.7.0), in view of Papasakellariou (US Pub. No.:2013/0235853), and further in Kim (US Pub. No.:2014/0016600).

As per claim 2, the combination of 3GPP212 and Papasakellariou disclose the method according to claim 1.

The combination of 3GPP212 and Papasakellariou wherein a total quantity of bits of the multiplexed bit sequence is a sum of a quantity of the coded bits of the data and a quantity of the coded bits of the UCI.

Kim however disclose wherein a total quantity of bits of the multiplexed bit sequence is a sum of a quantity of the coded bits of the data and a quantity of the coded bits of the UCI (see Fig.10, para. 0088-0097, Referring to FIG. 10, a maximum number of bits of an information bit supported by a block code may be 13. In this case, a CQI bit K.sub.cqi may be 11 bits, and an ACK/NACK bit K.sub.ACK/NACK may be 2 bits {a sum of a quantity of the coded bits}. The CQI bit and the ACK/NACK bit are jointly encoded to generate a 20-bit Reed-Muller-based block code. The 20-bit codeword generated in this process is transmitted through a PUCCH having the channel structure described in FIG. 7 (in an extended CP case, one RS symbol is used per slot unlike in FIG. 7, see also para. 0010, 0021, 0072, 0088).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a total quantity of bits of the multiplexed bit sequence is a sum of a quantity of the coded bits of the data and a quantity of the coded bits of the UCI, as taught by Kim, in the system of 3GPP212 and Papasakellariou, so that various types of uplink control information (UCI) can be effectively transmitted without collision when the UCI needs to be transmitted in the same subframe or the same slot, see Kim, paragraphs 18-25.

As per claim 9, claim 9 is rejected the same way as claim 2.

As per claim 14, claim 14 is rejected the same way as claim 2.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:

Claims 1, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP212 (3GPP E-UTRA; Multiplexing and channel coding, 3GPP TS 36.212 v12.7.0), and further in view of Seo et al (US Pub. No.:2012/0320852).

As per claim 1, 3GPP212 disclose An method, comprising: 
encoding uplink control information (UCI) to obtain coded bits of the UCI, wherein the coded bits of the UCI comprises coded bits of hybrid automatic repeat request-acknowledgment (HARQ-ACK) information (see Section 5.2.2.8, 5.2.3.1-5.2.3.3, the encoded HARO-ACK information /encoded UCI, section 5.2.3.1, channel encoding for UCI HARQ-ACK, the HARQ-ACK bits are received from higher layers for each subframe of each cell. Each positive acknowledgement (ACK) is encoded as a binary T and each negative acknowledgement (NACK) is encoded as a binary 'O'. For the case where PUCCH format 3 [2] is configured by higher layers and is used for transmission of the HARQ-ACK feedback information, the HARQ-ACK feedback consists of the concatenation of HARQ-ACK bits for each of the serving cells); and 	
encoding data to obtain coded bits of the data (see Section 5.2.2.8, 5.2.3.1-5.2.3.3, encoded data, the channel quality bits input to the channel coding block are denoted by   a₀, a₁, a₂, a₃ , ... , 
a A-I    where A is the number of bits. The number of channel quality bits depends on the transmission format as indicated in section 5.2.3.3.1 for wideband reports and in section 5.2.3.3.2 for DE-selected subbands reports. The channel quality information is coded using a (20, A)  code. The code words of the (20, A)  code are a linear combination of the 13 basis sequences denoted Mi.n and defined in Table 5.2.3.3-1); 
multiplexing the coded bits of the UCI and the coded bits of the data to obtain a multiplexed bit sequence, wherein the coded bits of the HARQ-ACK information are discontinuously distributed in the multiplexed bit sequence (see Section 5.2.2.8-5.2.3.3.2, the encoded HARO-ACK information, encoded COI, encoded RI, and encoded data are multiplexed into a sequence, wherein the HARO-ACK code bits appear before RI code bits in the sequence, see also section 5.2.3.1); and 
transmitting the multiplexed bit sequence to a network device (see section 5.2.3.3-5.2.3.4, Channel coding for UCI channel quality information and HARQ-ACK, defines the channel coding scheme for the simultaneous transmission of channel quality information and HARQ-ACK information in a subframe, see also section 5.2.4, Uplink control information on PUSCH).

3GPP however does not explicitly disclose sending a physical uplink shared channel (PUSCH) carrying the multiplexed bit sequence to a network device; and wherein multiplexing the coded bits of the UCI and the coded bits of the data to obtain the multiplexed bit sequence comprises puncturing the coded bits of the data based on a quantity of the coded bits of the HARO-ACK information, or performing rate matching on the coded bits of the data based on the quantity of the coded bits of the HARO-ACK information.

Seo however disclose sending a physical uplink shared channel (PUSCH) carrying the multiplexed bit sequence to a network device; and wherein multiplexing the coded bits of the UCI and the coded bits of the data to obtain the multiplexed bit sequence comprises puncturing the coded bits of the data based on a quantity of the coded bits of the HARO-ACK information, or performing rate matching on the coded bits of the data based on the quantity of the coded bits of the HARO-ACK information (see para. 0071-0077, for UL control information, channel quality information (CQI and/or PMI), RI and HARQ-ACK are independently channel-coded. UCI channel coding is performed on the basis of the number of coded symbols for each piece of control information. For example, the number of coded symbols may be used for rate matching of the coded control information, in a subsequent process, the number of coded symbols correspond to the number of modulation symbols or the number of Res, see also para. 0079-0080).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of sending a physical uplink shared channel (PUSCH) carrying the multiplexed bit sequence to a network device; and wherein multiplexing the coded bits of the UCI and the coded bits of the data to obtain the multiplexed bit sequence comprises puncturing the coded bits of the data based on a quantity of the coded bits of the HARO-ACK information, or performing rate matching on the coded bits of the data based on the quantity of the coded bits of the HARO-ACK information, as taught by Seo, in the system of 3GPP212, so as to provide a method for transmitting an uplink signal by a communication apparatus in a wireless communication system, the method including channel encoding control information; and multiplexing the channel encoded control information with a plurality of data blocks by performing channel interleaving, wherein the number of channel encoded symbols for the control information is determined using an inverse number of the sum of a plurality of spectral efficiencies (SEs) for initial transmission of the plurality of data blocks, effectively transmitting control information, see Seo, paragraphs 4-7.

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lv (US Pub. No.:2012/0243511)
Kim (UD Pub. 2014/0016600)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469